Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146831 & (13)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  In re Estate of EMILY GORALEWSKI                                  SC: 146831                            David F. Viviano,
                                                                    COA: 312575                                       Justices
                                                                    Grand Traverse
  _________________________________________/                         Probate Ct: 11-031616-TV


         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 22, 2013 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the May 17, 2012 order of the Grand Traverse Probate Court determining that
  the petitioner lacked standing, and we REMAND this case to the probate court for
  consideration of the issues regarding the ripeness of the petitioner’s claim in light of
  MCL 700.7604. The probate court shall also address the alleged conflict of interest by
  respondent attorney Terry C. Rogers. We DIRECT the probate court to decide all
  outstanding issues in this case on an expedited basis.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2013                        _________________________________________
         t0521                                                                 Clerk